Case 13-39176        Doc 32     Filed 02/20/19     Entered 02/20/19 14:48:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 39176
         Adrian Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/04/2013.

         2) The plan was confirmed on 12/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/21/2014, 04/21/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 04/09/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,452.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39176             Doc 32         Filed 02/20/19      Entered 02/20/19 14:48:42                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $40,700.00
           Less amount refunded to debtor                                $1,341.65

 NET RECEIPTS:                                                                                            $39,358.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,995.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,603.84
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,598.84

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Accelerated Rehab Centers                 Unsecured         349.30           NA              NA            0.00       0.00
 Afni                                      Unsecured         554.46           NA              NA            0.00       0.00
 Arnoldharris                              Unsecured         213.00           NA              NA            0.00       0.00
 Asset Acceptance                          Unsecured      1,710.00       1,716.63        1,716.63      1,716.63        0.00
 City of Chicago Department of Revenue     Unsecured      2,980.00       3,416.00        3,416.00      3,416.00        0.00
 Dell Financial Services                   Unsecured      1,318.70            NA              NA            0.00       0.00
 Deluiez Taylor                            Priority            0.00           NA              NA            0.00       0.00
 Great Lakes Higher Education Guaranty C Unsecured             0.00      2,936.70        2,936.70      2,936.70        0.00
 Guthy-Renker                              Unsecured         188.67           NA              NA            0.00       0.00
 Illinois Bell Telephone Company           Unsecured           1.00      2,211.80        2,211.80      2,211.80        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured      1,014.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured      3,805.00           3.84            3.84           3.84       0.00
 Illinois Dept of Revenue 0414             Priority             NA          32.45           32.45          32.45       0.00
 Illinois Tollway                          Unsecured         283.00      2,571.80        2,571.80      2,571.80        0.00
 Illinois Tollway                          Unsecured           1.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured         267.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured         716.00    11,610.67        11,610.67     11,610.67        0.00
 Internal Revenue Service                  Priority      14,660.00       5,410.48        5,410.48      5,410.48        0.00
 JRSI                                      Unsecured           1.00           NA              NA            0.00       0.00
 Midland Funding                           Unsecured           1.00           NA              NA            0.00       0.00
 Northlake Police Dept                     Unsecured         100.00           NA              NA            0.00       0.00
 Pellettieri & Assoc                       Unsecured         422.00           NA              NA            0.00       0.00
 Resurgent Capital Services                Unsecured           1.00      3,849.14        3,849.14      3,849.14        0.00
 Sharon McRoberts                          Unsecured      1,951.20            NA              NA            0.00       0.00
 U S A Funds                               Unsecured      2,918.00            NA              NA            0.00       0.00
 Village of Evergreen Park                 Unsecured         150.00           NA              NA            0.00       0.00
 Village of Oak Park                       Unsecured          80.00           NA              NA            0.00       0.00
 Vitapower                                 Unsecured         188.67           NA              NA            0.00       0.00
 Wolcott Real Property                     Unsecured           1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39176        Doc 32      Filed 02/20/19     Entered 02/20/19 14:48:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,442.93          $5,442.93              $0.00
 TOTAL PRIORITY:                                          $5,442.93          $5,442.93              $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,316.58         $28,316.58              $0.00


 Disbursements:

         Expenses of Administration                             $5,598.84
         Disbursements to Creditors                            $33,759.51

 TOTAL DISBURSEMENTS :                                                                     $39,358.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
